DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                     REGUEZ INVESTMENTS, LLC,
                             Appellant,

                                     v.

                         LAZARO HERNANDEZ,
                              Appellee.

                              No. 4D13-2733

                              [May 27, 2015]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach    County;    Diana     Lewis,     Judge;     L.T.    Case     No.
502011CA002503XXXXMB.

   Ricardo A. Reyes of Tobin & Reyes, P.A., Boca Raton, for appellant.

   Marshall E. Rosenbach of Law Offices of Marshall E. Rosenbach, North
Palm Beach, for appellee.

CONNER, J.

   Reguez Investments, LLC, appeals the trial court’s order entering a final
judgment denying its attempt to foreclose on a property owned by
Hernandez and used as security for a loan made by Reguez to Hernandez.
Although Reguez raises multiple issues on appeal regarding the trial
court’s admission of evidence and the relief it granted, since we determine
that Reguez was prejudiced by the trial court reversing its pre-trial and
mid-trial rulings regarding the admissibility of evidence, we reverse the
final judgment and remand for a new trial.

   Reguez made a loan to Hernandez so that Hernandez could purchase a
house. Hernandez gave Reguez a purchase money mortgage to secure the
loan. Another transaction, involving a commercial property, referred to as
the “Tall Pines property,” was alleged at trial to be a “side deal” to the
mortgage loan. The alleged side deal was that Hernandez’s loan from
Reguez would be forgiven once the Tall Pines property was sold because
the proceeds of a lien held by Hernandez on the Tall Pines property would
be used to satisfy the mortgage.
    After Hernandez stopped making payments, Reguez filed a foreclosure
action. Prior to trial, Hernandez attempted to file a counterclaim regarding
the Tall Pines property, but Reguez successfully blocked the filing of the
counterclaim, resulting in a separate action being filed. As evidence was
presented at trial, the trial court initially ruled evidence of the side deal
was irrelevant and inadmissible. However, as the evidence progressed, the
trial court altered its position and allowed evidence of the side deal.
Eventually, the side deal became a main source of contention during the
trial. Reguez was surprised by the change in position regarding the
relevance of the side deal and was unprepared to present rebuttal
evidence.

    We have held that rulings made prior to trial “are subject to change
during trial as the trial court develops an understanding of the facts and
circumstances of the case.” Hawker v. State, 951 So. 2d 945, 950 (Fla. 4th
DCA 2007). However, “[c]ivil trials are not to be ambushes for one side or
the other.” Dep’t of Health & Rehabilitative Servs. v. J.B. By & Through
Spivak, 675 So. 2d 241, 243 (Fla. 4th DCA 1996). Therefore, given the facts
of this case, we find that Reguez was prejudiced by the trial court’s change
in position regarding the admission of evidence concerning the Tall Pines
property. We reverse and remand for a new trial.

   Reversed and remanded.

DAMOORGIAN, C.J., and FORST, J., concur.

                            *         *        *

   Not final until disposition of timely filed motion for rehearing.




                                     2